STATE OF NORTH CAROLINA — Pasquotank County. September Term, 1824.
This deed of bargain and sale from William W. Freshwater and wife to Aaron Fletcher was exhibited and acknowledged in open court by William W. Freshwater, and on motion ordered that Ambrose (314)  Knox and Thaddeus Freshwater, esquires, be directed to take the private examination of Mary Freshwater, the wife of the said William, as to her voluntary assent thereto, and make report to December term next.
Teste:                              CHARLES GRICE, Clerk.
By virtue of which order a commission issued from the said court in the following words, to wit:
State of North Carolina, to Ambrose Knox and Thaddeus Freshwater, Esquires, justices of the peace for the county of Pasquotank — Greeting:
Whereas Aaron Fletcher hath produced a deed of conveyance made to him from William W. Freshwater and Mary, his wife, of a certain tract or parcel of land lying and being in the county of Pasquotank, in the State aforesaid, and procured the same to be proven in the court of the said county of Pasquotank, and it being represented to our said court that Mary Freshwater, the wife of the said William W. Freshwater, is indisposed, so that she cannot travel to our said court to be privily *Page 241 
examined as to her free consent in executing the said conveyance, know ye that we, in confidence of your prudence and fidelity, have appointed you and by these presents do give unto you or any two of you full power and authority to take the private examination of the said Mary Freshwater, wife of the said William W. Freshwater, concerning her free consent in executing the said conveyance. And therefore we command you or any two of you, that at such certain day and place as you shall think fit, you go to the said Mary Freshwater, if she cannot conveniently come to you, and, privily and apart from her husband, examine her, the said Mary Freshwater, whether she executed the said conveyance freely and of her own accord, without fear or compulsion of the said William W. Freshwater, her husband; the examination being distinctly and plainly written on the said deed or on some paper annexed thereto; and when you have so taken the said examination, you are to send the same, closed up under the seal of you or any two of you, together with this writ, to our said court, to be held for the said county of Pasquotank, at the courthouse in Elizabeth City, on the first Monday of December      (315) next ensuing. Witness, Charles Grice, clerk of the said court, at Elizabeth City, 6 September, 1824, and in 49th year of our Independence.                             CHARLES GRICE, Clerk.
Upon this writ the said commissioners returned as follows, annexing the commission and the return to the deed, to wit:
Agreeable to the within commission to us directed, we have proceeded to take the private examination of Mary Freshwater, wife of William W. Freshwater, relative to her voluntary assent in the execution of the annexed deed, who saith she did execute the same without any compulsion from her husband or any other person whatever. Given under our hands and seals this 6 November, 1824.
                                             AMBROSE KNOX,         [SEAL] THADDEUS FRESHWATER.  [SEAL]
The clerk then entered upon his record as follows, to wit:
STATE OF NORTH CAROLINA, Pasquotank County — ss. December Term, 1824.
Ambrose Knox and Thaddeus Freshwater, esquires, to whom the within commission issued, directing them to take the private examination of Mary Freshwater, wife of William W. Freshwater, report that she acknowledged to have signed the same of her own free will and accord, and without any compulsion from her said husband. Ordered to be registered.
Teste:                                    CHARLES GRICE, Clerk. *Page 242 
And on the deed was indorsed the following certificate from the register:
Registered in the register's office of Pasquotank County, 13 January, 1825, in book X, pages 127, 128, and 129, by
JOHN C. EHRINGHAUS, P. Reg.
A verdict was taken for the plaintiff, subject to the opinion of his Honor whether the defendant had acquired the title of Mary Freshwater. His Honor being of opinion that the deed as proved did not pass the title of the feme, gave judgment for the plaintiff, from which the defendant appealed to the Supreme Court.
The order of the county court, granting a commission to take the private examination of the feme covert to the deed given by Freshwater and his wife to the defendant, does not contain any suggestion that she was "so infirm" that she could not travel to court to be examined. But the commission which issued upon that order contains these words, "and it being represented to our said court that Mary Freshwater, wife of said William Freshwater, is indisposed, so that she cannot travel to said court, etc." The commission was executed by the commissioners and duly returned, and the court ordered the deed, the commission, and report to be registered, which was done accordingly. The word indisposed has two meanings: it may mean unwilling to travel, or it may mean unable to travel from sickness. The latter meaning must be assigned to the word when we read it in connection with its context. The county court is limited in its power to grant commissions of this kind, and therefore it is necessary that the proceedings should show that the court acted within the sphere of its limited jurisdiction, as no intendment would be made that it had so acted. In Fenner v. Jasper,19 N.C. 34, a remark fell from the Court which would seem to imply that the suggestion should appear in the order made by the court; but it is afterwards distinctly stated that the suggestion must appear either in the order or the commission. The case, we still think, was correctly decided, for there was not a proper fact suggested, either in the order or the commission. In the case now before us we are of the opinion that the proceedings of the county court do show that they acted within the limits of the power given them by the acts of the Assembly.
Another objection to the validity of the deed arises upon the report or return of the commissioners. The report is not couched in definite or precise language; but we think, nevertheless, the meaning of it cannot be well misunderstood, and, fairly considered, it is a *Page 243 
fulfillment of the demands of the act of Assembly. The commissioners, (317) in their report, say that they proceeded to take the private examination of Mary Freshwater, relative to her voluntary assent in the execution of the annexed deed, and on the said private examination as to her voluntary assent they received this answer, "that she did execute the same without any compulsion from her husband or any other person whatever," which answer could not be true unless she executed the deed without the physical or moral force of her husband or any other person; and therefore she executed it voluntarily and of her own free will. The words of the act passed in 1751, sec. 3 (Rev. Stat., ch. 37, sec. 10), run thus: "And such deed acknowledged before them (commissioners) after they have examined her privily and apart from her husband, touching her consent" etc. The phrases "privy examination," "private examination," and "examination separate and apart from her husband," are indifferently used in our acts of Assembly, when speaking of the examination of a feme covert, touching her voluntary assent to the execution of a deed; as in the ancient law respecting her examination on acknowledgment of a fine, to convey one and the same idea, an examination "when delivered from her husband, and therefore her judgment free." Hearle v. Greenbank, 2 Atk., 712. It is enough that the commissioners have certified that the examination was private.
It seems to us, therefore, that the deed was sufficiently executed and authenticated to pass the land.
PER CURIAM.                                       New trial.
Cited: Pierce v. Wanett, 51 N.C. 169.
(318)